





Exhibit 10.2




10% SECURED PROMISSORY NOTE







$44,800
                                                                                                       March
23, 2009







               FOR VALUE RECEIVED, Blink Logic Inc., a Nevada corporation (the
“Maker”), with its primary offices located at 750 Lindaro Street, Suite 350, San
Rafael, California 94901 promises to pay to the order of Enable Opportunity
Partners LP or its registered assigns (the “Payee”), upon the terms set forth
below, the principal sum of $44,800 plus interest on the unpaid principal sum
outstanding at the rate of 10% per annum (this “Note”). Any defined terms used
but not defined herein have the meanings assigned to them in that certain
Securities Purchase Agreement among the Maker and the Holder dated October 31,
2008.  Reference is made to the following securities (the “Securities”) of the
Maker held by Enable Growth Partners LP, Enable Opportunity Partners, LP and
Pierce Diversified Strategy Master Fund LP (“Enable Funds”):




Original Issue Discount Senior Secured Convertible Debenture due October 31,
2010

Original Issue Discount Senior Convertible Debenture due September 28, 2009

Original Issue Discount Senior Secured Convertible Debenture due June 12, 2010

Original Issue Discount Senior Secured Convertible Debenture due July 28, 2010

Common Stock Purchase Warrants to purchase up to, in the aggregate among the
Enable Funds, 10,346,876 shares of Common Stock (the “Warrants”)




1.  Payments.




(a)  The full amount of principal and accrued interest under this Note shall be
due June 30, 2009 (the “Maturity Date”), unless due earlier in accordance with
the terms of this Note.




(b)  The Maker shall pay interest to the Payee on the aggregate then outstanding
principal amount of this Note at the rate of 10% per annum, payable upon the
Maturity Date unless due earlier in accordance with the terms of this Note.




(c)  All overdue accrued and unpaid principal and interest to be paid hereunder
shall entail a late fee at the rate of 18% per annum (or such lower maximum
amount of interest permitted to be charged under applicable law) which will
accrue daily, from the date such principal and/or interest is due hereunder
through and including the date of payment.




2.  Secured Obligation. This Note is a further advance under that certain
Security Agreement dated October 31, 2008, among the Maker and Enable Growth
Partners LP (the “Security Agreement”) and is secured by the security interest
granted under the











--------------------------------------------------------------------------------







Security Agreement.  If the Payee is not Enable Growth Partners LP, the Payee
shall have all the rights and obligations of a Secured Party (as defined under
the Security Agreement) under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and Enable Growth
Partners LP shall be deemed Agent (as defined thereunder) to the Payee.




3.      Events of Default.




(a)  “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):




(i)  any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;




(ii)  Maker shall fail to observe or perform any obligation or shall breach any
term or provision of this Note and such failure or breach shall not have been
remedied within ten days after the date on which notice of such failure or
breach shall have been delivered;




(iii)  Maker or any of its subsidiaries shall fail to observe or perform any of
their respective obligations owed to Payee or any other covenant, agreement,
representation or warranty contained in, or otherwise commit any breach
hereunder or in any other agreement executed in connection herewith;




(iv)  Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or Maker or any subsidiary





2




--------------------------------------------------------------------------------







shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or Maker or any subsidiary shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by Maker or any subsidiary for the purpose of effecting any of the foregoing;




(v)  Maker or any subsidiary shall default in any of its respective obligations
under any other note or any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of Maker or any subsidiary, whether such indebtedness now exists or
shall hereafter be created, including, without limitation, the Security
Agreement and the Purchase Agreement and the Debentures (as defined in the
Security Agreement), and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable; or




(vi)  Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker, or (d)
make any distribution or declare or pay any dividends (in cash or other
property, other than common stock) on, or purchase, acquire, redeem, or retire
any of Maker's capital stock, of any class, whether now or hereafter
outstanding. “Change of Control Transaction” means the occurrence of any of: (i)
an acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Maker, by contract or otherwise) of in excess of
33% of the voting securities of Maker, (ii) a replacement at one time or over
time of more than one-half of the members of Maker's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Maker with or into another
entity that is not wholly-owned by Maker, consolidation or sale of 33% or more
of the assets of Maker in one or a series of related transactions, or (iv) the
execution by Maker of an agreement to which Maker is a party or by





3




--------------------------------------------------------------------------------







which it is bound, providing for any of the events set forth above in (i), (ii)
or (iii).




(b)   If any Event of Default occurs, the full principal amount of this Note,
together with all accrued interest thereon, shall become, at the Payee's
election, immediately due and payable in cash. Commencing 5 days after the
occurrence of any Event of Default that results in the acceleration of this
Note, the interest rate on this Note shall accrue at the rate of 18% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law.  The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.




4.  Conversion.  The Payee shall have the right, in its sole discretion, to
convert the principal balance of this Note then outstanding plus accrued but
unpaid interest, in whole or in part, into common stock of the Maker (or its
successor) at a conversion price of $0.19 per share (adjusted for any subsequent
stock splits, reverse splits, and similar capital adjustments). Any such
conversion shall be accomplished through the procedures and restrictions set
forth in Section 4 of the Debentures, including but not limited to the
Conversion Limitation provision of Section 4(c).




5.  Warrant Exchange. In consideration for agreeing to waive any anti-dilution
adjustments that would otherwise occur to the Securities solely as a result of
the issuance of this Note and the conversion feature set forth in Section 4,
Maker hereby agrees to exchange all of Payee’s Warrants, from time to time as
described herein, for a total of, in the aggregate, 10,346,876 shares of  Common
Stock (“Exchange Shares”), subject to adjustment for reverse and forward stock
splits and the like, provided, that no such exchange shall exceed the Beneficial
Ownership Limitation as set forth in Section 2(d) of the Warrant (this
limitation to otherwise be governed by said section). Maker acknowledges that
Payee may request such exchanges of its Warrant for Exchange Shares from time to
time, notwithstanding the payment in full of this Note, as many times and in
such amounts as may be requested by Payee, subject to the limitations on
exercise set forth above, and the effect of such request and exercise shall be
to reduce the number of Warrant Shares (on a 1 for 1 basis) issuable pursuant to
the Warrants.  No actual surrender of the Warrants is required for exercise.
 Maker acknowledges and agrees that the holding period of the Exchange Shares
for purposes of Rule 144 shall tack back to the original issue date of the
issuance of the Warrants and that any exchange hereunder shall first apply to
the earliest issued Warrants and then chronologically thereafter.  Delivery of
Exchange Shares shall occur electronically via the Depository Trust Company
Deposit Withdrawal Agent Commission System to the account specified by the Payee
in the exercise notice, such delivery to otherwise occur pursuant to the terms
of the Warrants.








4




--------------------------------------------------------------------------------







6.  No Waiver of Payee's Rights.    All payments of principal and interest shall
be made without setoff, deduction or counterclaim. No delay or failure on the
part of the Payee in exercising any of its options, powers or rights, nor any
partial or single exercise of its options, powers or rights shall constitute a
waiver thereof or of any other option, power or right, and no waiver on the part
of the Payee of any of its options, powers or rights shall constitute a waiver
of any other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.  In no event shall the waiver provided for
in Section 5 be deemed to extend for purposes beyond the issuance of shares
hereunder and any additional issuance by the Maker of its securities shall be
subject to the anti-dilution provisions in the Securities.




7.  Modifications.   No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.




8.   Cumulative Rights and Remedies; Usury.   The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, the Security Agreements, or applicable law
(including at equity). The election of Payee to avail itself of any one or more
remedies shall not be a bar to any other available remedies, which Maker agrees
Payee may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.




9.   Collection Expenses.   If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys fees incurred with the investigation, preparation and
prosecution of such action or proceeding.




10.   Severability.    If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.




11.   Successors and Assigns.   This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.





5




--------------------------------------------------------------------------------










12.   Lost or Stolen Promissory Note.   If this Note is lost, stolen, mutilated
or otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.




13.   Due Authorization.   This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Maker, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
 violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Maker or any mortgage, indenture, contract or
other agreement to which the Maker is a party or by which the Maker or any
property or assets of the Maker may be bound.




14.  Governing Law, Arbitration.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with, and any dispute between the parties
relating to or arising from this Note shall be governed by, the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Note (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents), as well as any dispute
between the parties relating to this Note, shall be resolved by binding
arbitration in San Francisco, California before an arbitrator with experience in
commercial disputes relating to securities.  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures, or, if for any reason JAMS refuses to administer such arbitration or
JAMS is no longer in business, by the American Arbitration Association (“AAA”)
in accordance with its rules and procedures. Unless the arbitrator determines
that there is exceptional need for additional discovery, discovery in the
arbitration shall be limited as follows:  (1) the parties
shall exchange non-privileged relevant documents including, without limitation,
all documents that the parties intend to use as evidence in the arbitration; and
(2) each party shall be entitled to take one deposition of seven hours duration
of either an opposing party or a non-party.  If one party fails to respond
within 20 days after the other party mails a written list of proposed
arbitrators to that party by either agreeing to one of the proposed arbitrators
or suggesting 3 or more alternate arbitrators, the proposing party may select
the arbitrator from among its initial list of proposed arbitrators and JAMS (or
AAA if it is administering the





6




--------------------------------------------------------------------------------







arbitration) shall then appoint that arbitrator to preside over the arbitration.
 If the parties are unable to agree on an arbitrator, the parties shall select
an arbitrator pursuant to the rules of JAMS (or AAA if it is administering the
arbitration).   Where reasonable, the arbitrator shall schedule the arbitration
hearing within four (4) months after being appointed.  The arbitrator must
render a decision in writing, explaining the legal and factual basis for
decision as to each of the principal controverted issues.  The arbitrator’s
decision will be final and binding upon the parties.  A judgment upon any award
may be entered in any court of competent jurisdiction.  This clause shall not
preclude the parties from seeking provisional remedies in aid of arbitration,
such as injunctive relief, from any court of competent jurisdiction.  Each party
shall be responsible for advancing one-half of the costs of arbitration,
including all JAMS (or AAA) fees; provided that, in the award, the prevailing
party shall be entitled to recover all of its costs and expenses, including
reasonable attorneys’ fees and costs, arbitrator fees, JAMS (or AAA) fees and
costs, and any attorneys’ fees and costs incurred in compelling arbitration.
 The parties are not waiving, and expressly reserve, any rights they may have
under federal securities laws, rules, and regulations, and any such rights shall
be determined in the arbitration provided for herein.  Each party hereby
irrevocably agrees and submits to the jurisdiction of the federal and state
courts located in the City of San Francisco, California, for any suit, action or
proceeding enforcing this arbitration provision or entering judgment upon any
arbitral award made pursuant to this arbitration provision, and each party
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, or that such suit, action or proceeding is an inconvenient venue.
 Each party hereby irrevocably waives personal service of process and consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  This provision will be interpreted, construed and governed according to
the Federal Arbitration Act (9 U.S.C. Sections 1 et seq.).




15.  Notice.  Any and all notices or other communications or deliveries to be
provided by the Payee hereunder, including, without limitation, any conversion
notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Maker, 750 Lindaro Street,
Suite 350, San Rafael, CA 94901, or such other address or facsimile number as
the Maker may specify for such purposes by notice to the Payee delivered in
accordance with this paragraph.  Any and all notices or other communications or
deliveries to be provided by the Maker hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service or sent by certified or registered mail, postage prepaid,
addressed to each Payee at the address of such Payee appearing on the books of
the Maker, or if no such address appears, at the principal place of business of
the Payee at One Ferry Building, Suite 255, San Francisco, CA 94111.  Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission if





7




--------------------------------------------------------------------------------







delivered by hand or by telecopy that has been confirmed as received by 5:00
P.M. on a business day, (ii) one business day after being sent by nationally
recognized overnight courier or received by telecopy after 5:00 P.M. on any day,
or (iii) five business days after being sent by certified or registered mail,
postage and charges prepaid, return receipt requested.




16.   Public Disclosure.  The Maker shall, on the business day following the
date hereof, issue a Current Report on Form 8-K, reasonably acceptable to the
Payee, disclosing the material terms of the transactions contemplated hereby,
and shall attach this Note thereto and other agreements entered into in
connection herewith.  The Maker shall consult with the Payee in issuing any
other press releases with respect to the transactions contemplated hereby.




         The undersigned signs this Note as a maker and not as a surety or
guarantor or in any other capacity.




                                             BLINK LOGIC INC.




                                             By:  /s/ David Morris
                       

                                             Name: David Morris

                                             Title: President & CEO








8


